Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed October 21, 2021 is acknowledged.  Claims 6-7 are cancelled. Claims 1, 5, 8 and 16-17 are amended. Claim 18 is newly added. Claims 1-5, 8-17 and new claim 18 are pending in this application. Claims 1-4 and 8-15 are withdrawn without traverse (filed 1/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.
4.	Claims 5 and 16-18 are under examination in this office action.


Claim Rejections/Objections Maintained
In view of the amendment filed on October 21, 2021, the following rejections are maintained.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 16-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Sci. Rep. 2015; 5:8744. DOI:10.1038/srep08744, cited previously) in view of Chen et al.(Cell Transplantation, 2015; 24:829-844), Liu et al. PLOS One, 2012; 7:e44024, s in IDS) and Fu et al. (PLOS One, 2014: 9:e85305, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 5 and 16-17 as amended are drawn to a combination comprising i) a conditional medium comprising a basic medium and a neural induction factor; and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; wherein the neural induction factor consists of (a) FGF-8b and Purmorphamine or (b) FGF-2, FGF-8b, SB-431542, BIO (6-bromo-indirubin-3’oxime) and Purmorphamine. Dependent claim 
On p. 7-11 of the response, Applicant argues that dopaminergic neurons differentiated from dopaminergic progenitor cells into in conditional culture medium containing neural induction factors (i.e. FGF2, SB-431542, BIO, FGF-8b and Purmorphamine) in the presence of BP have better migration ability as compared to those cultured without BP (see paragraphs [0005], [0007] and Examples A-C, Example 2 and Figure 4). Applicant acknowledges that i) Chang teaches the effects of BP on treating AD, using BiSF (FGF-2, SB-431542 and BIO) to stimulate differentiation of stem cells into neurons, and using BP for protecting neurons; ii) Fu teaches BP can be used for preventing neuronal apoptosis and treating Parkinson’s disease; iii) Liu teaches BP is effective in maintaining the stem cells; and iv) Chen teaches the use of neural induction factors such as FGF-2, FGF-8b, SB-431542, BIO and Purmorphamine for stimulating neuronal differentiation. But Applicant argues that there is no expectation of success in combing BP with neural induction factors because the effect of BP on neuronal differentiation is opposite to that of neural induction as evidenced by Liu (US2018/0117090; see paragraphs [0020]-[0021]; [0025]; Figures 2A-2D and table 1) and Chang does not teach BP for stimulating differentiation of stem cells into neurons. Applicant further cites In re Royka, In re Wilson, KSR Intl. Co. v. Teleflex, Inc., In re Kahn, in support of the arguments
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP §2141-I, rationales identified by the Court in KSR (KSR 
i. Instant claims are directed to a combination, not a method, wherein the combination comprises: two components: i) a conditional medium comprising a basic medium and a neural induction factor; and ii) n-butylidenephthalide (BP) and/or a pharmaceutically acceptable salt of BP; and wherein the neural induction factor consists of either i) FGF-8 and Phurmorphamine or ii) FGF-8 and and Phurmorphamine plus FGF-2, SB-431542 and BIO.
ii. It is noted that the features upon which applicant relies (i.e. Chang does not teach that BP can stimulate differentiation of stem cells into neurons or BP inhibits the differentiation of stem cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Chen is cited to support the limitation “neural induction factor consists of FGF-8b and Purmorphamine + a combination of FGF-2, SB-431542 and BIO disclosed by Chang, and Fu and Liu are cited to support that BP have effects on both differentiated dopaminergic neurons and stem cells to protect 
iv. In response to Applicant's arguments related to better migration ability, note that evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 716.02(c)-I. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  See: MPEP §716.02. In addition, “A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.” In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). See MPEP 716.02(a)-I. Further, evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In this case, Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).” See MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed conjugate is obvious over the prior art, absent evidence to the contrary.

v. The difference between the claimed composition and the Chang's composition is the neural induction factor: a combination of FGF-8b+Purmorphamine or a combination of FGF-8b+Purmorphamine with a combination of FGF-2, BIO and SB431542 disclosed by Chang versus a combination of FGF-2, BIO and SB431542 disclosed by Chang.
vi. As acknowledged by Applicant, Chang teaches a combination comprising i) a conditional medium comprising DMEM-F12 basal medium (i.e. a basic medium) with 1% N2 supplement, and a neural induction factor including BIO, SB431542, and FGF-2; and ii) BP on pluronic F127 (see p. 2, 1st col., paragraphs 4-5 and 2nd col., paragraphs 2-3; p. 4, 2nd col., 1st paragraph; p. 5, figure 4), and also teaches that BP protects neurons against cytotoxicity (see p. 4); and Chen teaches the use of neural induction factors such as FGF-2, FGF-8b, SB-431542, BIO and Purmorphamine for stimulating neuronal differentiation. The combined teachings of Chang and Chen provide motivation and an expectation of success in using Chen’s FGF-2, FGF-8b, SB-431542, BIO and Purmorphamine in the Chang’s composition for stimulating neuronal differentiation because both Chang’s composition and Chen’s composition can stimulate neuronal differentiation. 
Applicant also acknowledges that the effects and benefits of BP because BP can be used for preventing neuronal apoptosis and treating Parkinson’s disease as taught by Fu, and BP can also maintain pluripotency of stem cells and increase efficacy of iPSCs generation taught by Liu. The teachings of Fu and Liu indicate that BP disclosed 
vii. While Chang does not teach FGF-8b+ Purmorphamine, Chen, Liu and Fu teach these limitations and provide motivation and an expectation of success in including FGF-8b+ Purmorphamine in the Chang's composition because: Chen teaches that addition of 40ug/ml FGF8b and 1uM Purmorphamine to neural progenitor cells (NPCs) differentiated from human embryonic stem cells (hESCs) or iPSCs in culture medium comprising DMEM/F12+N2 supplement+ a combination of 0.5uM BIO, 10ng/ml FGF2 and 10uM SB43152 helps promote the differentiation of NPCs into dopaminergic neurons (see p. 830, 1st col., 3rd paragraph, 2nd col. 2nd-3rd paragraphs, in particular); Liu and Fu teach the advantages or benefits of including BP in stem cells, NSCs, iPSCs, neuronal cultures and/or dopaminergic neurons in either maintaining stem cell pluripotency, increasing efficacy of iPSCs generation (see abstract; p.1-4 in Liu) and/or  protecting dopaminergic neurons against degeneration caused by 6OHDA (see abstract; p. 4-5 in Fu). It would have been obvious to a skilled artisan to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Chen, Liu and Fu with the teaching of Chang to use FGF-8b and Purmorphamine as a neural induction factor in the conditional medium or to further include FGF-8b and Purmorphamine in the combination in Chang’s composition to arrive at the claimed composition because the addition of FGF-8b +Purmorphamine to NPCs in culture medium comprising DMEM/F12+N2 supplement + a combination of BIO, FGF2 and SB43152 helps promote differentiation of NPCs into dopaminergic 
 Thus, it is obvious to combine two prior art elements (i.e. n-butylidenephthalide (BP) in combination with FGF-8 and Purmorphamine or in combination with FGF-8b+Purmorphamine plus FGF-2, SB-431542, BIO for promoting pluripotency of iPSCs or stem cells, and promoting differentiation of iPSCs/NPCs, and protecting . 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on October 21, 2021.
Claim Rejections - 35 USC § 103
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2015) in view of Chen et al.(2015), Liu et al. (2012) and Fu et al. (2014) as applied s 5 and 16-17 above, and further in view of Takahashi et al. (US2019/0112575, published Apr 18, 2019 filed ; was also published as WO201783736).
Chang, Chen, Liu and Fu are set forth above but do not explicitly teach further comprising dopaminergic progenitor cells, Takahashi teaches this limitation and provide motivation and an expectation of success in including dopaminergic progenitor cells because Takahashi teaches that dopaminergic neuron progenitor cells or Corin-positive and/or Lrtm1-positive cells capable of differentiating into dopaminergic neuron progenitor cells can be produced by two steps: Step (i): performing adhesion culture of pluripotent stem cells (PSCs) in a medium for maintaining undifferentiated state containing a Sonic hedgehog (SHH) signal stimulant, and an undifferentiated state-maintaining factor in the absence of feeder cells, and Step (ii): culturing the cells obtained in Step (i) in a medium containing one or more differentiation-inducing factors, wherein the SHH signal stimulant includes Purmorphamine and the undifferentiated state-maintaining factor includes FGF-8, and wherein Purmorphamine and FGF-8 are also differentiation-inducing factors that induce differentiation of PSCs into dopaminergic progenitor cells and/or Corin-positive and/or Lrtm1-positive cells (see paragraphs [0070]; [0047]-[0050]; [0009]-[0015], in particular). 
It would have been obvious to a skilled artisan to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Takahashi with the teachings of Chang, Chen, Liu and Fu to further include dopaminergic progenitor cells in the Chang and Chen’s composition to arrive at the claimed composition because Takahashi teaches that addition of FGF-8b +Purmorphamine to PSCs in the medium promotes differentiation of PSCs into 
 Thus, it is obvious to combine two prior art elements (i.e. n-butylidenephthalide (BP) in combination with FGF-8 and Purmorphamine and dopaminergic progenitor cells or in combination with FGF-8b+Purmorphamine plus FGF-2, SB-431542, BIO and dopaminergic progenitor cells for promoting differentiation of PSCs, iPSCs, NSCs and dopaminergic progenitor cells into dopaminergic neurons and also providing protection of dopaminergic neurons against toxicity or degeneration) according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the combination provides better benefits for promoting pluripotency and generation and also differentiation and protection of dopaminergic neurons, and thus the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 

Conclusion


9.	NO CLAIM IS ALLOWED.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 2, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649